Citation Nr: 0103629	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-23 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a heart condition 
secondary to post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating action of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDING OF FACT

A heart condition was not caused or worsened by PTSD.  


CONCLUSION OF LAW

A heart condition was not incurred or aggravated as the 
result of the veteran's service connected PTSD.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the claims file reveals that the complete service 
medical records pertaining to the veteran are unavailable and 
the National Personnel Records Center (NPRC) has informed the 
RO that service medical records pertaining to the veteran 
were likely destroyed in a fire at that facility in 1973.  
The Board is aware that in such a situation it has a 
heightened duty to provide an explanation of reasons and 
bases for its findings.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  Searches of organization reports have also been 
negative for any references to the veteran.  

Post-service medical records include records pertaining to 
treatment of the veteran's cardiac complaints dating as early 
as 1991.  The report of an April 1999 examination conducted 
by a private physician included a diagnosis of coronary 
artery disease and a recitation of recent cardiac testing.  
Additional medical records detail the veteran's complaints, 
but are silent for any reference to a relationship between 
the cardiac findings and PTSD.  

The veteran presented to a VA examination in August 1999 with 
complaints that recent heart surgery "had left [him] 
depressed and unable to do anything."  The examiner reviewed 
the veteran's medical history and related the details of his 
cardiac treatment.  Following physical examination, the 
diagnosis was that of atherosclerotic cardiovascular disease 
with coronary artery disease, status-post coronary artery 
bypass graft with residuals.  The examiner further commented 
that "the atherosclerotic cardiovascular disease is not 
related to the [veteran's] post-traumatic stress disorder."  

In support of his claim, the veteran submitted a copy of a 
1995 article on PTSD and Hypertension by L. R. Moss, M.D., an 
assistant clinical professor of psychiatry at the UCLA School 
of Medicine, who had conducted a review of the medical 
literature to explore possible causal factors in the 
development of hypertension in war veterans.  On the basis of 
that review, Dr. Moss concluded that psychosocial stress 
plays an important causative role in the development of 
hypertension.  It was his opinion that those veterans 
suffering from PTSD, "the prototypical anxiety disorder," 
are at increased risk for developing hypertension. 

The veteran also submitted a copy of a February 1999 opinion 
offered by a VA staff psychiatrist addressing the 
relationship between PTSD and the cause of another veteran's 
death.  That psychiatrist referred to recent medical 
literature and the facts of the specific case and opined that 
that PTSD contributed to his myocardial infarction, which in 
turn caused that veteran's death.  

Under 38 C.F.R. § 3.310(a) (2000), secondary service 
connection shall be awarded when a disability, "is 
proximately due to or the result of a service-connected 
disease or injury ..."  Additional disability resulting from 
the aggravation of a nonservice-connected condition by a 
service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

The veteran does not claim that his current heart condition 
was incurred in service.  Rather, he claims that his heart 
disability was caused by his service-connected PTSD.  Thus, 
there must be competent evidence that the disability claimed 
is proximately due to or the result of his service-connected 
disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  Where 
the determinative issue involves etiology or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a heart condition, as 
secondary to PTSD.  The record does not contain any medical 
records which include an opinion that this veteran's heart 
condition is related to PTSD.  In fact, the only opinion 
addressing the veteran's particular situation was that noted 
in the August 1999 VA examination; that is, that the 
currently demonstrated atherosclerotic cardiovascular disease 
is not related to his post-traumatic stress disorder.

The possibility of a relationship between PTSD and a heart 
condition was raised by additional evidence submitted by the 
veteran; specifically the publication by Dr. Moss and the VA 
medical opinion addressing the facts of different veteran.  
The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that generic medical 
literature which does not apply medical principles regarding 
causation or etiology to the facts of an individual case does 
not provide competent evidence to establish the nexus 
element.  See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996); Sacks v. West, 11 Vet. App. 314, 317 (1998).  
However, medical treatise information may be regarded as 
competent evidence where "standing alone, [it] discusses 
generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible casuality based upon objective facts rather than on 
an unsubstantiated lay medical opinion."  Wallin v. West, 11 
Vet. App. 509, 513 (1998).  

Thus, the Board finds that the opinion articulated by Dr. 
Moss in his study would appear to meet the standard set forth 
in Wallin and raise the possibility of a nexus between the 
veteran's PTSD and his currently demonstrated heart 
condition.  The copy of the VA medical opinion proffered by 
the veteran, however, is not regarded as competent evidence 
as it does not apply the specific facts to this specific 
case.  Sacks.  

The veteran was afforded a VA examination which included the 
examiner's opinion that the veteran's heart condition was not 
related to the service-connected PTSD. 

In weighing the evidence of record, the Board finds that the 
specific medical opinion from the VA examiner offered in 
August 1999 is more probative than the generic opinion 
included in Dr. Moss's article.  The VA examiner's report was 
based on a examination of this veteran and review of his 
particular record.  Hence, that opinion is afforded greater 
weight.  Dr. Moss did not examine this veteran or offer an 
opinion as to this particular appellant's situation.  

While the veteran has maintained that his current heart 
condition is secondary to or aggravated by his service-
connected PTSD, as a lay person who is untrained in the field 
of medicine, he is not competent to offer an opinion as to 
medical etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, based on a review of all of the evidence of 
record, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Service connection 
for a heart condition, secondary to PTSD is therefore denied.

In reaching this decision the Board notes that the veteran 
has been informed of the evidence necessary to substantiate 
his claim and provided an opportunity to submit such 
evidence.  In this respect, the RO has attempted to develop 
the record and has obtained the veteran's post-service 
treatment records.  In addition, the veteran has been 
examined by the VA in connection with his claim.  Finally, 
the veteran has not identified any additional, relevant 
evidence that has not been requested or obtained.  
Accordingly, the Board finds that the duty to assist has been 
fulfilled.  See generally, Veterans Claims Assistance Act of 
2000, Pub. L. 106-475, 114 Stat. 2096 (to be codified at 38 
U.S.C. § 5103A). 

The benefits sought on appeal are denied. 

In reaching this decision the Board has considered the 
"benefit of the doubt" doctrine, however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a heart condition, secondary to PTSD, 
is denied. 



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

